312 So. 2d 494 (1975)
James Ruben CARTER, Appellant,
v.
STATE of Florida, Appellee.
No. U-471.
District Court of Appeal of Florida, First District.
May 20, 1975.
Alan R. Parlapiano, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Wallace E. Allbritton, Asst. Atty. Gen., for appellee.
PER CURIAM.
Appellant here seeks our judicial approval of his possession of a deadly weapon while a prisoner, allegedly for the purpose of protecting himself against other inmates. While there is a narrow defense of necessity available to a prisoner whose escape has been motivated by sufficiently perilous circumstances[1] such a defense has not been extended to the possession of deadly weapons. To grant judicial sanction to the otherwise unlawful possession of a deadly weapon by prisoners, whatever the reason, would undoubtedly result in murder, mayhem and utter chaos throughout our entire penal institutions, with which authorities would be unable to cope.
We have carefully considered the other points raised by appellant and find them, too, to be without merit.
No reversible error having been demonstrated, the judgment and sentence appealed are
Affirmed.
BOYER, Acting C.J., and McCORD and MILLS, JJ., concur.
NOTES
[1]  See Helton v. State, Fla.App. 1st 1975, 311 So. 2d 381 and cases therein cited.